Citation Nr: 0429316	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to May 13, 1999, for low back strain.

2.  Entitlement to a disability evaluation in excess of 60 
percent, on and after May 14, 1999, for the residuals of L5-
S1 discectomy and foraminotomy.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
October 1982 to June 1994 and nine years, one month, and 
fourteen days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the VA 
Regional Office (RO) in Fort Harrison, Montana.  In April 
2001, the Board remanded the case for the purpose of 
obtaining additional medical evidence.  The record reflects 
that in a January 2003 rating decision, the RO increased the 
disability rating for the residuals of L5-S1 discectomy and 
foraminotomy to 60 percent disabling, effective May 14, 1999, 
effective May 14, 1999.  The case has been returned to the 
Board for further review.  

The appeal regarding the issue of entitlement to a disability 
evaluation in excess of 60 percent, on and after May 14, 
1999, for the residuals of L5-S1 discectomy and foraminotomy 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the RO.

2.  Evidence submitted prior to May 13, 1999, shows 
complaints of back pain and minimal limitation of motion.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain prior to May 13, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5295 (effective 
prior to May 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's the issue addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's Remand 
dated April 2001, and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his back disability was more disabling prior 
to May 1999.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in August 2001 and again n April 2004 that spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone examinations of the back in 
order to determine the nature and extent of the injury.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's lower back disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter of August 2001 requested a 
response within 30 days and the letter dated April 2004 asked 
that a response be given within 60 days.  Both of those time 
limits are contrary to 38 U.S.C.A. § 5103(b) (West 2002).  
Notwithstanding the conflict, the veteran's accredited 
representative and the veteran did provide additional 
argument and evidence to the VA after those deadlines, that 
information was readily accepted by the VA, and the 
representative indicated that the claim was ready for Board 
adjudication.  An amendment to the VCAA was enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a post-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue addressed in this decision was harmless error.  In 
letters to the veteran, dated August 2001 and April 2004, 
along with the SOC and the SSOCs, the RO informed him of what 
information he needed to establish entitlement to the benefit 
requested.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The notices the AOJ provided to the 
appellant in August 2001 and April 2004 were given after the 
initial AOJ adjudication of the claims.  The April 2004 
notice was provided by the RO prior to the transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC and 
SSOCs, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the issue addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, an SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  He has, by information letters, 
a rating decision, an SOC, and SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

In February 1998, the veteran underwent a VA examination in 
order to determine whether the veteran had the claimed 
disability and if any found back disability was related to 
the veteran's long period of military service.  Before the 
actual examination, the veteran told the doctor that he was 
experiencing low back pain that radiated to his right flank.  
He said that he received muscle manipulation from a masseur 
and a chiropractor.  X-ray films revealed normal lumbar 
interspaces with no evidence of degenerative, metabolic, or 
traumatic disease of the lumbar segment of the spine.  On 
range of motion, flexion was to 40 degrees, extension zero 
degrees, tilt 10 degrees, left and right.  The veteran had 
complaints of discomfort over the right lumbosacral area to 
percussion.  

The record further reflects that the examiner was able to 
review the veteran's service medical records and the post-
service treatment reports.  The examiner opined that the 
then-current back pain was related to the veteran's military 
service.  The doctor further wrote:

	. . . this gentleman has a diagnosis 
of chronic, recurrent low back strains.  
There has never been any indication of a 
physical, anatomic injury such as 
ruptured disc, etc.  This is a type of 
condition that can occur with anyone 
doing frequent bending and lifting, etc.  
My impression is that after each 
occurrence, he healed and there was no 
demonstrated residual effects . . .

The claims folder also contains copies of records from the 
veteran's chiropractor, beginning in 1993.  These records do 
confirm the treatment for low back strain and pain.  They do 
not indicate or suggest that the veteran has any disc 
involvement.  However, the Board notes that the veteran's 
chiropractor specifically wrote, in March 1998, that the 
veteran was experiencing left leg numbness.  The doctor did 
not specifically link the numbness with the service-connected 
back disability.  In other words, the examiner was equivocal 
with respect to whether the radiculopathy symptom was related 
to the back.  The Board notes that those same documents do 
suggest however that in May 1999 the veteran started 
experiencing more severe back symptoms and manifestations.  

The veteran contends that the 10 percent assigned to his back 
disability prior to May 1999 does not represent the true 
picture of the severity of the condition.  As such, he has 
asked that prior to May 14, 1999, his disability be rated in 
excess of 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the increased rating 
issue before the Board, the appeal does stem from the 
veteran's disagreement with an evaluation assigned as a 
result of the original grant of service connection, and the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, is for consideration.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The disability at issue has been rated in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5295 (1998), which indicates a noncompensable evaluation will 
be assigned for [lumbosacral] strain when there are only 
slight subjective symptoms.  A 10 percent evaluation will be 
assigned for the disorder when there is characteristic pain 
on motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe [lumbosacral] strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   

Limitation of motion is rated pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  This 
regulation provides a 10 percent evaluation when there is 
slight limitation of motion of the lumbar segment of the 
spine.  Where there is moderate limitation of motion, a 20 
percent evaluation will be assigned.  If there is severe 
limitation, a 30 percent rating will be awarded.  

The veteran's disability may also be rated under other 
diagnostic codes such as 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5289, and 5293 (1998).  

Since the veteran has not been diagnosed as having disc 
involvement of the lumbar segment of the spine, Diagnostic 
Code 5293 (1998) is not for application.  The Board further 
notes that because ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5289 is also 
not for application.  38 C.F.R. Part 4 (1998).  The veteran 
did not suffer from a compression fracture of the bones of 
the lumbar segment of the spine, and it too is not for 
application.  

A review of the veteran's medical records and examination 
reports indicate that the veteran's range of motion has been 
mildly affected.  He has not, however, experienced muscle 
spasms over a number of years along with pain.  He does not 
suffer unilateral loss of lateral spine motion in a standing 
position.  Additionally, x-ray films and neurological 
symptoms indicative of a more serious disability of the 
lumbar segment of the spine have not been noted prior to May 
1999.  X-ray films have not specifically shown arthritis of 
the lumbar segment of the spine nor have they shown 
degenerative joint space disease.  Moreover, while the 
veteran may suffer from pain, none of the medical evidence 
insinuates that the veteran has been limited in the 
activities and duties he may perform.  

In applying the above diagnostic criteria for the lower 
portion of the back to the findings, the veteran does have 
limitation with some pain on use or during flare-ups.  The 
medical evidence supports the conclusion that the limitation 
is attributable to his lower back condition.  Nevertheless, 
the Board finds that the 10 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  There is a lack of objective medical evidence showing 
that the veteran suffers any additional functional loss 
and/or limitation of motion during flare-ups or with use.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the VA Schedule for rating Disabilities 
(Rating Schedule) does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned 10 percent 
disability rating contemplates the painful motion 
characteristic of the low back condition, and the rating 
reflects slight to mild impairment of the lower back with 
pain and evidence of functional loss.  Hence, the 10 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.  The Board further finds no basis for 
assignment of separate ratings for separate periods during 
the appeal period prior to May 13, 1999, as it finds that the 
veteran's service-connected low back strain has not 
significantly changed during the appeal period.  See 
Fenderson, supra.  The evidence is not so balanced that there 
is any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2003).  

The Board recognizes that on September 23, 2002, new rating 
criteria for back disabilities became effective.  67 Fed.Reg. 
54,345 (August 22, 2002).  However, these regulations are not 
for application because the period in question stems from 
June 1994 to May 1999.  The revised rating criteria may not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  See 
VAOPGCPREC 7-2003 and Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for the service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating prior to May 1999.  
Furthermore, there is no evidence that the back disability, 
prior to May 14, 1999, solely by itself, caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2003) is not appropriate.


ORDER

A disability evaluation in excess of 10 percent for low back 
strain percent prior to May 13, 1999, is denied.


REMAND

As noted on the title page, the veteran is also seeking an 
evaluation in excess of 60 percent, after May 13, 1999, be 
assigned for his lower back disability.  The veteran has been 
granted a 60 percent disability rating for the residuals of a 
disc operation.  This occurred in January 2003 and the RO 
subsequently issued a SSOC in January 2004.  Following that, 
the RO sent the veteran a VCAA letter - the letter was dated 
April 9, 2004.  In that letter, the RO informed the veteran 
what he would need to prevail with respect to the issue 
involving the 10 percent disability rating.  It also told the 
veteran in general terms what he would need to do to 
successfully obtain an evaluation in excess of 60 percent.  

As reported above, in September 2002, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  It is also noted that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using the evaluation criteria for the most appropriate 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate diagnostic code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003), for rating sciatic neuropathy, a 
40 percent rating is assigned when impairment is moderately 
severe, 60 percent when severe with marked atrophy, and 80 
percent when there is complete paralysis when the foot 
dangles and drops, no active movement is possible of muscle 
below the knee, flexion of the knee is weakened or (very 
rarely) lost.  In other words, a disability may be assigned 
both an orthopedic evaluation and a neurological evaluation.  

A review of the claims folder suggests that the veteran, 
after May 1999, experiences neurological symptoms but an 
examiner and the RO has not specifically addressed whether a 
separate rating is appropriate.  As such, the Board believes 
that the claim should be returned to the RO so that 
additional medical testing may be accomplished.  By remanding 
the claim for said examinations, clinical findings addressing 
the revised rating criteria, which include both orthopedic 
and neurologic criteria, will be obtained and the VA will 
have a more complete picture of the veteran's disability.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity'); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an extraschedular evaluation; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
treatment received for his back 
disability since January 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurologic examinations.  The claims 
folder and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including x-ray films.

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

Both examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  
Additionally, the neurologist should 
provide findings with respect to any 
nerve involvement to include whether the 
veteran now suffers from complete or 
incomplete paralysis of any nerves.

The examiners should clearly outline the 
rationale for any opinion expressed.

The results proffered by the examiners 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  The RO should specifically inform 
the veteran that a failure to report for 
the examinations may result in an adverse 
action against his claim.  See 38 C.F.R. 
§ 3.655 (2003).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 206 (1998); also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim, including any 
additional evidence obtained on remand.  
In particular, the RO's review for the 
veteran's back disability should include 
consideration of: the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2003); all 
applicable diagnostic codes under 38 
C.F.R. § 4.71a, both the pre-September 
2003 and the revised IDS and spinal 
rating criteria.  The RO must also 
discuss, in detail, whether the veteran's 
disability should be assigned an 
extraschedular evaluation.  The RO's 
consideration of referring the service-
connected disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided an 
SSOC.  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




